DETAILED ACTION
	This is a Final Acton on the merits.  The U.S. Patent and Trademark Office has received claims 1-13 in application number 16/277,156.  Claims 1, 3, 5, 7, and 9-13, are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
I. 	Rejection of claims 1, 3, 5, 7, and 9-13, under 35 U.S.C. 103
	Applicant’s Response 07/13/22 presents several arguments with respect to the cited prior art all of which are not found persuasive.  
	Applicant describes the inventive concept of the present claims in relation to the Specification at page 9.  This description is consistent with the Specification, which describes a fraud detection system for push transactions between an acquirer and issuer bank. A key part of the inventive concept is that there is less data available for fraud detection with push transactions, and because of this, it is necessary to somehow link existing pull transaction data to aid in the fraud determination of push transactions.  By comparison to Applicant’s description of the present invention at page 9, the current claims are broad such that, inter alia, they do not distinguish the transaction request at the first limitation of the independent claim to be a push transaction.  Thus, while this description at page 9 is illustrative of the inventive concept, it does not alter or require a narrower reading of the claims beyond what is recited.
	Examiner answers further in accordance with MPEP 707.07(f) Answer All Material Traversed.
	A.	Discussion of BRUESEWITZ and REID (pg. 9-10)
	Examiner cannot identify any specific arguments towards the cited prior art of either reference; only descriptions of specific embodiments in each.  Notwithstanding, neither described embodiment teaches away from the cited disclosure in the 35 U.S.C. 103 rejection.
	B.	Discussion of REID (pg. 11)
	Similar, Applicant’s analysis at pages 9 and 10, Examiner cannot see the relevance or teaching way argument to discussing that REID also happens to disclose “a database of supplier invoices.”  The fact that REID discloses more than what is recited by Applicant is in no way dispositive of REID’s cited disclosure.
	Contrary to Applicant’s assertion, REID is not “silent” concerning pull transactions and this point was explicitly addressed in the Non-Final Action 04/22/2022 at pages 11-13.  Authorization processes are described as pull transactions with corresponding pull transaction historical data stored in a database.  Non-Final at 13.  
B.	Applicant argues “that Brueswitz and Reid both fail to teach or suggest a pull transaction database and a separate push transaction database that are distinct from one another” (pg. 12)
	The Non-Final Action is clear that Examiner interpreted the claim limitation to recite to two different databases, one containing pull transaction data and a second containing push transaction data.  
However, the combination of BRUESWITZ in view of REID does not explicitly disclose at (1.4) a pull transaction database and a push transaction database, where the pull transaction database and push transaction database are separate databases distinct from one and other, as depicted at Fig. 3. 
Non-Final at 13.  The third NIDAMANURI reference is cited to this point and it is explicitly noted in the rational to combine all three references that the modification is to store the push and pull data separately, in two databases, instead of in a single database as disclosed by REID.
[I]t would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the database of BRUESEWITZ with pull transaction data, and the database of REID with a push and pull transaction data, to be stored in first and second databases at the payment processing server, as in NIDAMANURI, to arrive at the invention of the present claims.  This is because whether the push and pull transaction data is stored in the same or separate databases does not alter function of the fraud determination in BRUESEWITZ such that the modified server performs to a predictable result.  
Non-Final at 14-15 (emphasis added).  This same statement of rejection is unchanged in the present action.  Examiner does not state or otherwise allege that NIDAMANURI discloses both push and pull transaction databases, but that NIDAMANURI discloses that the data could be stored and accessed in two separate databases at a payment processing server.
C.	Applicant argues “that such replicated databases and the functionality disclosed by Nidamanuri are distinctly different” (pg. 13)
	Notwithstanding the merit of Applicant’s description of the NIDAMANURI reference, this argument is not persuasive because the claims nowhere recite to two databases that contain completely distinct or different data from one and other.  The amendment provides that the pull
transaction historical data is different from the push transaction historical data.  Push and pull transaction data are different than one other as detailed in the Non-Final Rejection at pages 9, 13-14.  If Applicant’s intention is for the scope to be narrower, for example, to a push transaction database, distinct from a pull transaction database, consisting of push transaction data, then such an embodiment is not at present recited.  At present, the claim recites to two databases such that one comprises pull transaction data and the other comprises push transaction data.
D.	Applicant argues “disclosure of Bruesewitz highlighted above does
not teach or suggest a payment processor generating . . .” (pg. 14-16)
	Applicant’s argument appears to rest on the premise that the claims recite to a payment processor performing the step of generating and that the cited prior art of BRUESEWITZ does not disclose a payment processor performing the generating step.  This reading of BRUESEWITZ is in error.
	BRUESEWITZ, like the present invention, discloses a payment processor as a computer system or server at Fig. 1 el. 110 , and the system itself comprises the in-flight component model 112, which is further depicted as comprising the profiling model component 114 and linkage detection component 118.  Thus, contrary to Applicant’s assertion, the payment processor system of BRUESEWITZ executes the generating step, because the in-flight risk detection model is a component of the system.  Therefore Applicant’s argument is found not persuasive.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 20150227936 A1 (hereinafter “BRUESEWITZ”) in view of U.S. Patent No. US 8175961 B2 (hereinafter “REID”), and further in view of US 20170011403 A1
(hereinafter “NIDAMANURI”).

	Regarding claim(s) 1, BRUESEWITZ discloses: 
1	A computer implemented method of assessing the probability of fraudulent activity in an account to account payment, the method comprising:
1.1		receiving, by a payment processor, a request to process a transaction from a first account of a cardholder to a merchant account;
[0016] The present invention relates to real-time risk mitigation for a transaction processing system, such as a payment authorization system. In one embodiment, the system receives authorization requests from multiple merchants (or their respective acquirers) and processes such requests. Each processed request is then forwarded to its corresponding issuer for further authorization. Each processed request includes an authorization message. The authorization message includes a risk score or indicator, one or more reason codes, and one or more condition codes. The use of the risk score, reason codes, and condition codes allows issuers to make better informed decisions with respect to providing authorizations.
[0044] During a payment transaction, a merchant (or its acquirer) or an accountholder at a client device initiates an authorization request. The authorization request is issued to the corresponding issuer seeking information that can be used to act on the payment transaction.
BRUESEWITZ at 0016, 0044 (disclosing the recited payment processor receiving the authorization request from merchants, their respective acquirers, on accountholder at a client device, where the authorization requests correspond to a transaction between a merchant payee account and a payor account, a first account of a cardholder); BRUESEWITZ at 0042 (disclosing the payment processor as the “the online transaction-processing platform”) (“In one embodiment, advanced authorization system 100 deploys hybrid technology on the online transaction-processing platform to handle in-flight risk evaluation for all authorization requests received from the multiple merchants (and their respective acquirers).”
Claim Interpretation:  This limitation does not positively recite from what device or entity a payment processor receives a request to process, only that the transaction it is requested to process occurs between a merchant account and a cardholder account.  BRUESEWITZ discloses both merchant and cardholder accounts as initiating the transaction request to the transaction processing platform.  Moreover, BRUESEWITZ discloses that the offline component of the transaction processing platform, while presented in conjunction with the online platform 112, at the network switch 110, can be coupled to any other device in the authorization system, e.g., issuer or acquirer.  BRUESEWITZ at 0043 (“Offline transaction-processing platforms may be locally coupled to financial transaction network switch 110 or may be distributed across advanced authorization system 100 and accessed by financial transaction network switch 110 via communication network 108.”).
1.2		determining, by the payment processor based on previous credit balance settlement transactions between the first account and a card settlement account, that a first set of payment credentials is associated with the first account;
[0020] The system also includes a linkage detection component configured to generate the additional information using transaction logs, financial risk information (such as fraud information) and information relating to compromised data sets, the linkage detection component further configured to forward the additional information to the offline model component. 
[0021] The first party includes at least one of an issuer, a transaction processor, and an acquirer. The second party includes a merchant. The transaction includes at least one of a credit card transaction, a debit card transaction, a loyalty program card transaction, and an ATM transaction. The client device includes at least one of a point-of-sale device, an ATM device, and a virtual terminal.
[0038] In one embodiment, financial transaction network switch 110 is implemented as a component of a communication network 108. For example, communication network 108 can be the VisaNet network, an existing global clearing and settlement system provided by Visa. In an alternative embodiment, financial transaction network switch 110 can be implemented external to communication network 108 and be coupled to client devices via communication network 108.
1.3		determining, by the payment processor based on settlement transactions between an acquirer account and the merchant account, that a second set of payment credentials are associated with the merchant account;
BRUESEWITZ at 0020-21, 0038 (disclosing the “linkage detection component” as determining the payment credentials linking an acquirer account to a merchant account).
1.4		accessing, by the payment processor, a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;
[0019] The in-flight model component is further configured to use information relating to a plurality of most recent transactions to generate the future authorization messages; wherein the information relating to the plurality of most recent transactions has not yet been processed by the offline model component.
[0025] The authorization message further comprises one or more reason codes and one or more condition codes. The risk score represents an account level risk associated with the corresponding transaction. At least one of the one or more reasons represents a factor associated with the risk score, and at least one of the one or more condition codes represents a horizontal risk scheme, the horizontal risk scheme involving a plurality of accounts.
[0027] It should be understood that in alternative embodiments of the present invention, the system is able to accommodate multiple parties including a number of merchants, acquirers, and issuers.
BRUESEWITZ at [0019], [0025], [0027] (disclosing the payment processor executing the “in-flight model,” utilizing historical data as embodied by “the plurality of most recent transactions.”); BRUESEWITZ at 0025 (disclosing a flag associated with each fraudulent or disputed past pull payment transactions as a “risk score” associated with each transaction).  Further, with respect to the “in-flight model”:
[0042] Software modules executing on financial transaction network switch 110 use hybrid predictive modeling to generate a risk indicator and risk reasons for each authorization request. The predictive modeling is performed based on a number of input parameters including, for example, information relating to the requested transaction, recent transaction histories (e.g., working profiles), and one or more input profiles (such as account and event profiles). Additional details relating to predictive modeling are further described in U.S. Pat. Nos. 6,119,103, 6,018,723, 6,658,393, and 6,598,030.
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information. Event profiles and indexes 206 can be used to help determine the impact of rare events on accounts across a plurality of issuers. For example, event profiles and indexes 206 may identify payment cards used at particular merchant during a specified period of time that have a high risk of being compromised.
BRUESEWITZ at [0042], [0057] (disclosing the “in-flight model” as determining an account level risk score associated with the corresponding transaction, where a risk score is generated from a historical data set of transactions histories, a plurality of most recent transactions, and a plurality of accounts.).
Claim Interpretation (I) The term a flag is not a structural or functional term, but a written descriptive term of the data recited as stored within the database; the term only describes the data and has weight only in so far as what the term describes, not the “magic word” of the term itself.  The term is described in the Specification as: “The data entries in the previous pull transaction database may also include a flag indicating whether the transaction was disputed or discovered to be fraudulent.”  Spec. 8:35.  The “risk score” of BRUESEWITZ also indicates whether a transaction is fraudulent.  Thus the “risk score” discloses the recited flag.  (II) A pull transaction, is understood by a person having ordinary skill in the art before the filing date of the claimed invention, and the present Specification, as involving funds pulled from the issuer to acquirer via a settlement system, i.e. a card provider system.  Spec. at pg. 12, lines 9-16 (pull transactions); Spec. at pg. 9, lines 14-19 (push transactions).
1.5		generating, by the payment processor using a fraud probability engine and based on the push transaction historical data and the pull transaction historical data relating to the first set of payment credentials and to the second set of payment credentials, and based on a transaction value, a fraud probability value for the transaction from the first account to the merchant account, wherein the fraud probability value is an estimate of the probability of the transaction being fraudulent;
[0054] In-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206. In one embodiment, feature generation model 208 generates features for keys associated with the authorization request and a series of values associated with these keys. The values may include, but are not limited to, probabilities associated with the keys. A key is a structure used to group information from a transaction profile record. For instance, a key can represent an account number, an individual transaction within the account, location, issuer, amount, or status fields within a transaction. Additional details relating to feature generation are further described in U.S. Patent Application Publication No. US 2002/0194503, published Dec. 19, 2002. 
[0055] These features and values, or feature vectors, generated by feature generation model 208 are outputted to hybrid model 210. Hybrid model 210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction). The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources. Conventional statistical techniques using the risk ratios can also be used to determine dominant features or clustered features to generate reason codes.
1.6.1		 determining, by the payment processor based on the fraud probability value, that the transaction has a high probability of being fraudulent;
[0051] For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular accountholder, the merchant may be alerted to take additional preventive actions with respect to that accountholder to minimize fraudulent activities. Similarly, as will be appreciated, potentially problematic accountholders can be identified to their respective merchants.
BRUESEWITZ at [0051] (disclosing the determining based on the risk indicators in the authorization messages that the transaction has a high probability of being fraudulent).
1.6.2		and declining, by the payment processor, the transaction when the fraud probability value indicates a high probability that the transaction is fraudulent. 
		and declining, by the payment processor, the transaction.  
[0049] Financial transaction network switch 110 relays the authorization message to the corresponding merchant (or its acquirer) or accountholder. If the payment transaction is approved by issuer 120, the requested transaction can be consummated at the client device. On the other hand, if the payment transaction is denied by issuer 120, the requested transaction is canceled. As an embodiment of the present invention, system 100 can provide the merchant (or its acquirer) or accountholder with the basis for the denial such as the risk reason or condition code, or even the risk score in appropriate circumstances. 
BRUESEWITZ at [0049], [0051] (disclosing that the payment transaction is denied or the requested payment transaction is canceled based on the “the risk reason or condition code, or even the risk score.”). 	BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system that involves: determining payment credentials associated with a first payor account and an issuer’s settlement account; and a second merchant account and acquirer account, where the associated payment credentials are determined via a “linkage detection component,” and this linkage detection component utilizes transaction logs.  The invention of BRUESEWITZ then implements a predictive model based on transaction history, to operate a “feature generator,” which assigns “risk ratios [ ] statistical measurements of risk of each key instance.”  The predictive model with “feature generator” discloses the probability engine because a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that a probability engine as recited, under the broadest reasonable interpretation of this term, could be obtained by modifying the predictive risk model of the payment system of BRUESEWITZ to only output probabilities.
	However, BRUESEWITZ does not disclose: 
accessing, by the payment processor, at least one of a pull transaction database and a push transaction database comprising historical data indicating details of at least one of past pull payment transactions and past push payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials.  (i.e., BRUESEWITZ does not explicitly disclose these two databases in conjunction).
	REID discloses what BRUESEWITZ does not explicitly disclose and further:
1.4		accessing, by the payment processor, a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;
[5:38] The transaction processing system 130 may comprise a server computer 130(a) which may comprise a computer readable medium or CRM 130(a)-1. The server computer 130(a) may be operatively coupled to a history database 130(b). The history database 130(b) may store data from a plurality of commercial transactions. The data may include prior transaction information, prior payment information, and output data such as a risk rating.
REID at [5:38] (disclosing a single database containing both the pull and push  historical transaction, where the transaction data is stored in a history database to be accessed by the server computer.).  Further:
[5:16] The transaction processing system 130 may comprise any suitable type of system which can process commercial transactions between a plurality of buyers and sellers. In preferred embodiments, the transaction processing system comprises various functional elements including a database of supplier invoices with payment terms and conditions, an invoice preprocessor, a payment manager module, a database of transaction fee terms and conditions, an issuer pricing engine, an authorization and settlements interface, and a payment results processing module.
REID at [5:16] (disclosing the transaction processing system performing the steps of the recited payment processor, and capable of both processing authorizations (pull) and settlement (push) transactions).  Further:
As they conduct commercial transactions using the transaction processing system 130, the buyer 110 and the seller 120 build payment and transaction histories. The payment and transaction histories for the various buyers and sellers using the transaction processing system 130 are stored by the server computer 130(a) in the history database 130(b). Transaction profiles may optionally be built for the buyer 110 and the seller 120, and these transaction profiles may be stored in the history database 130(b).
REID at [6:46-59] (disclosing the historical database 130(b) as containing both the settlement push and the authorization pull transaction histories as processed and stored at an analogous server).  Further:
[7:25] The transaction processing system 130 can keep track of information that can be useful for entities such as banks to help evaluate risk. For example, transaction information may include the following: payable and/or receivable information . . . . Transaction information may also include payment information such as late payment, short payment, payments declined for insufficient funds, and delinquencies from bank financing.
REID at [7:25] (disclosing transaction data as including push transaction data including settlement “payment information,” and individual statistics on transaction history related to payment information).  Moreover, REID explicitly discloses the pull transaction data as “authorization” transaction data, and the push transaction data as “settlement” transaction data:
[8:46] Authorization and settlement processes are used in credit card transactions. As background, in the context of a credit card transaction, an electronic payment can be separated into two parts: an authorization process, and a clearing and settlement process. The authorization process occurs in substantially real time (e.g., in a few seconds, such as less than 10 seconds) when a consumer purchases a good or service at a point of sale, while the clearing and settlement process occurs later. . . . In the clearing and settlement process, the payment processing system consolidates various transactions between different acquirers and issuers and settles accounts among them. Actual funds can be transferred during the clearing and settlement process. This process is usually completed within two or three days from the date that a purchase is made by a consumer. The consumer is then subsequently billed for the purchase in a periodic statement of the consumer's account.
REID at [8:46] (disclosing the authorization pull and settlement push processes).
Claim Interpretation:  (I)  Applicant’s amendment to recite to  wherein the pull transaction historical data is different from the push transaction historical data  in the pending Response 07/13/22 does not alter the scope of the claim.  Pull and push transaction data are different data by their very definition: pull transaction data—in the context of both the cited prior art and the present application—is for authorization requests between a merchant associated with an acquirer bank and a credit card associated with an issuing bank.  The pull is the funds being pulled from the credit card provider to the acquirer bank.  By contrast the push is the fund pushed from the issuer bank to the credit card provider in a settlement process.  See Fig. 2 Spec.  The push also occurs in a settlement acquirer account and the merchant account.  See Fig. 3 Spec.  Thus, the push and the pull are different data, and a person having ordinary skill in the art before the effective filing date of the claimed invention, would understand that as such.  (II) This interpretation of push and pull transaction data is consistent both within Applicant’s own disclosure and—how a person having ordinary skill in the art before the effective filing date of the claimed invention—would interpret those terms.  The Specification describes the pull transaction database as storing “references of transactions made using a credit card with a first set of payment credentials.”  Spec. at pg. 12, lines 9-16.   Push transactions are described distinctly in the written description: “Figure 2 illustrates the use of a push payments in relation to the settlement of a 15 credit card balance. In such a transaction, a payment is made from the bank account 210 of a cardholder of a credit card to an account 420 operated associated by a credit card provider. In such a transaction, the processor of the transaction is provided with an identifier for the account 210 of the cardholder, an identifier for the account 420 associated with the credit card provider.”).  Spec. at 9:14-19.  This is within the disclosure of the payment processing system and historical database of REID:
	Where BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system; and REID discloses that the historical database involved includes push settlement and pull authorization transactions used to assign a risk rating to transactions between a first account and a merchant; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the historical database of BRUESEWITZ to include push settlement transactions, as in REID, to arrive at the invention of the present claims.  This is because the system accessing the database of BRUESEWITZ would perform the fraud determination to a predictable result, even when the database of BRUESEWITZ includes the push settlement transaction data of REID.  
	However, the combination of BRUESWITZ in view of REID does not explicitly disclose at (1.4) a pull transaction database and a push transaction database, where the pull transaction database and push transaction database are separate databases distinct from one and other, as depicted at Fig. 3. 
	NIDAMANURI discloses:
1..4		accessing, by the payment processor, a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;
[0055] FIG. 6 is a data flow diagram 600 for the routing and storage of data by fraud risk scoring server 210. Fraud risk scoring server 210 includes a first (“primary”) site 602 and a second (“secondary”) site 604. . . .  In some implementations, authorization system 601 is included in payment processing server computing device 202. In at least some implementations, the transaction messages 620 and 622 are real time (i.e., 101 transaction messages) or near real time (i.e., 102 transaction messages). First scoring engine 608 is coupled to a first database 612 and stores cardholder profiles, transaction histories, and fraud risk scores in first database 612, based at least in part on first transaction messages 620. Similarly, second scoring engine 610 is coupled to a second database 614 and stores cardholder profiles, transaction histories, and fraud risk scores in second database 614. Data is replicated between first database 612 and second database 614 through replication messages 634 transmitted between the two databases 612 and 614. In at least some implementations, database 208 (FIG. 2) includes one or more of first database 612 and second database 614.
NIDAMANURI at 0055 (disclosing the fraud risk scoring server as part of the payment processing server computer, analogous to the present claim, where the risk score is determined using both first and second databases containing “transaction histories, and fraud risk scores”).
	Where BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system; where REID discloses that the historical database involved includes push settlement and pull authorization transactions used to assign a risk rating to transactions between a first account and a merchant; and where NIDAMANURI discloses a fraud risk server at a payment processor with fraud risk engines coupled to first and second databases containing transaction histories and fraud risk scores; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the database of BRUESEWITZ with pull transaction data, and the database of REID with a push and pull transaction data, to be stored in first and second databases at the payment processing server, as in NIDAMANURI, to arrive at the invention of the present claims.  This is because whether the push and pull transaction data is stored in the same or separate databases does not alter function of the fraud determination in BRUESEWITZ such that the modified server performs to a predictable result.  
	Therefore independent claim 1 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 3 BRUESEWITZ discloses:
	The computer implemented method of claim 2, wherein generating a fraud probability value further comprises 
3.1		basing, by the payment processor, the fraud probability value at least in part on  a transaction time.  
[0056] In one embodiment, account profiles 202 contain information related to individual consumer accounts, such as account number, most recent transactions, time of most recent transaction, and lags. However, in other embodiments, account profile may contain any information related to an account that may be useful in evaluating risk associated with such account, such as current balance, credit limit, or other information maintained by an issuer.
	BRUESEWITZ discloses that the amount of a transaction and the time of a most recent transaction, among other attributes, is included in the account profiles that contain information that is an input to the predictive risk model.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to specifically include a transaction value and transaction time as an input to its “profile model.”  Therefore claim 3 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 5 BRUESEWITZ discloses:
5.1		identifying, by the payment processor, a correlation between credit account balance debts incurred in relation to the first set of payment credentials and settlement payments from the first account.
[0013] Another type of risk that is associated with use of a payment card is credit risk, or the credit worthiness of the cardholder. While the payment card may be used by an authorized person, such as, the cardholder, the cardholder may not always be able to fulfill his/her incurred payment obligations. For example, a cardholder may run up a substantial amount of outstanding balance and then refuse or become unable to pay. Consequently, default or failure to pay also presents a significant problem to payment card issuers.
[0056] However, in other embodiments, account profile may contain any information related to an account that may be useful in evaluating risk associated with such account, such as current balance, credit limit, or other information maintained by an issuer.
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information.
	BRUESEWITZ identifies “credit information” among other inputs into a profile model that provides for real-time or “in-flight” risk assessment, and the disclosure of BRUESEWITZ specifically contemplates credit cardholder debt and outstanding balance as an input element which the invention of BRUESEWITZ is designed to specifically address.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to specifically include identifying credit card balance debt as an input to its “profile model.”  Therefore claim 5 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 7 BRUESEWITZ discloses:
7.1		generating, by the payment processor, expected settlement amounts based on previous transaction authorizations made to a merchant with the second set of payment credentials;
7.2		identifying, by the payment processor based one or more settlement transactions from the acquirer account to the merchant account, a correlation between expected settlement amounts and the one or more settlement transactions.
[0054] In-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206. In one embodiment, feature generation model 208 generates features for keys associated with the authorization request and a series of values associated with these keys. The values may include, but are not limited to, probabilities associated with the keys. A key is a structure used to group information from a transaction profile record. For instance, a key can represent an account number, an individual transaction within the account, location, issuer, amount, or status fields within a transaction.
	BRUESEWITZ disclose the in-flight model component as identifying a predictive value that involves a transaction amount, where the transaction amount is associated with a probability produced by the feature generation model.  Where the invention of BRUESEWITZ is to risk prediction in a payment system that involves settlement transactions between a payor, merchant, issuer, acquirer, and clearing/settlement system (VisaNet), it would be obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include that the “amount” associated with the probability produced by the “feature generation model,” to explicitly include probabilities for expected settlement amounts, because generating a probability for a settlement amount is already involved in the invention of BRUESEWITZ.  Therefore claim 7 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 9 BRUESEWITZ discloses: The computer implemented method of claim 1,
9.1 		the transaction from the first account to the second account for which a fraud probability value is generated is a push transaction.
		wherein the transaction from the first account to the merchant account for which a fraud probability value is generated is a push transaction.
See ¶¶ [0019], [0025], [0042], [0047] (disclosing as at claim 1).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand a push transaction to be one where, in one embodiment, the payor/debtor bank transmits money through a payment server to the merchant/creditor bank.  This is also consistent with the Specification of the present application, as discussed at the rejection of independent claim 1.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include generating risk values for push transactions, because transactions “pushed” from the payor bank to a merchant back via a payment server are already involved in the invention of BRUESEWITZ.  Therefore claim 9 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 10 BRUESEWITZ discloses:
10.1 		retrieving, by the payment processor from a push transaction database, data relating to settlement payments from a plurality of payment accounts to a credit card settlement account;
10.2 		retrieving, from a pull transaction database, data relating to payments made using the first set of payment credentials.
See ¶¶ [0019], [0025], [0042], [0047] (disclosing as at claim 1).
10.3 		and determining, by the payment processor that the amount of the payments made using the first set of payment credentials in a first time period during a specified time period is the same as the amount of a settlement transaction made with respect to credit card payments made in the specified time period.
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information. Event profiles and indexes 206 can be used to help determine the impact of rare events on accounts across a plurality of issuers. For example, event profiles and indexes 206 may identify payment cards used at particular merchant during a specified period of time that have a high risk of being compromised.
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand a push transaction database to the be the database at the payor bank, which stores the payment credential and account information related to a credit card settlement account; and furthermore that a pull transaction database is related to the bank of the creditor receiving the funds by pulling the save account credentials of the payor bank.  This is consistent with applicant’s Specification.  BRUESEWITZ discloses that the payment credentials of the accounts involved in the push and pull transactions may be monitored over a specified period of time with goal of detecting “rare events,” that may be in an indication of fraud.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include retrieving data from a push and pull transaction databases, and monitoring the amount of payments made in a specified time period because transactions “pulled” by a merchant/payee bank from a payor bank via a payment server are already involved in the invention of BRUESEWITZ.  Therefore claim 10 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 11 BRUESEWITZ discloses:
11.1 		the fraud probability value is a Boolean data value.
[0043] These input profiles are generated by and/or updated software modules executing on one or more offline transaction-processing platforms. The offline transaction-processing platforms use a combination of both neural networks and decision tree modeling techniques. The offline transaction-processing platforms permit more extensive analytics to be performed on a larger set of historical data (such as aggregate transaction histories, public records, CAMS, and other available data stores) without impacting the ability to deliver real-time risk indicators or risk reasons.
[0055] These features and values, or feature vectors, generated by feature generation model 208 are outputted to hybrid model 210. Hybrid model 210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction). The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources. Conventional statistical techniques using the risk ratios can also be used to determine dominant features or clustered features to generate reason codes.
	BRUESEWITZ discloses the use of a decision tree modeling techniques in addition to the risk ration and score generated by feature vectors.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include specifying the fraud probability as a Boolean data value because a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that Boolean data values and calculations are ubiquitous features in the field of probability analysis, and particularly in vectors.  Therefore claim 11 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 12 BRUESEWITZ discloses:
12.1 		the fraud probability value provides likelihood of the transaction being fraudulent as a percentage.
[0055] The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources.
	BRUESEWITZ disclose the fraud probability value as a ratio.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to express a ratio as a percentage.  Therefore claim 12 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

	Regarding claim(s) 13 BRUSEWITZ discloses:
13		A computer system comprising:
		 a payment processor, a pull transaction database comprising details of past pull payment transactions, a push transaction database comprising details of past push payment transactions, a fraud probability engine, and at least one communication node, the computer system configured to perform the steps of: 
BRUSEWITZ at Fig. 1 (disclosing a computer system with financial transaction switch 110 payment processor and in-flight model component fraud probability engine); BRUSEWITZ at Fig. 2 (disclosing the in-flight model with “n-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206.”).
13.1		receiving a request to process a transaction from a first account of a cardholder to a merchant account;
BRUESEWITZ at 0016, 0044 (disclosing the recited payment processor receiving the authorization request from merchants, their respective acquirers, on accountholder at a client device, where the authorization requests correspond to a transaction between a merchant payee account and a payor account, a first account of a cardholder); BRUESEWITZ at 0042 (disclosing the payment processor as the “the online transaction-processing platform”) (“In one embodiment, advanced authorization system 100 deploys hybrid technology on the online transaction-processing platform to handle in-flight risk evaluation for all authorization requests received from the multiple merchants (and their respective acquirers).”
Claim Interpretation:  This limitation is interpreted in accordance with the analysis at claim 1.
13.2		determining, based on previous credit balance settlement transactions between the first account and a card settlement account, that a first set of payment credentials is associated with the first account;
BRUESEWITZ at 0020 (“The system also includes a linkage detection component configured to generate the additional information using transaction logs, financial risk information (such as fraud information) and information relating to compromised data sets . . . .”); BRUESEWITZ at 0021 (“The first party includes at least one of an issuer, a transaction processor, and an acquirer. The second party includes a merchant.”); BRUESEWITZ at 0038 (“In one embodiment, financial transaction network switch 110 is implemented as a component of a communication network 108. For example, communication network 108 can be the VisaNet network, an existing global clearing and settlement system provided by Visa.”).
13.3		determining, based on settlement transactions between an acquirer account and the merchant account, that a second set of payment credentials are associated with the merchant account;
BRUESEWITZ at 0020-21, 0038 (disclosing the “linkage detection component” as determining the payment credentials linking an acquirer account to a merchant account).
13.4		accessing a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;
BRUESEWITZ at [0019], [0025], [0027] (disclosing the payment processor executing the “in-flight model,” utilizing historical data as embodied by “the plurality of most recent transactions.”); further at 0025 (disclosing a flag associated with each fraudulent or disputed past pull payment transactions as a “risk score” associated with each transaction).
Claim Interpretation:  This limitation is interpreted in accordance with the analysis at claim 1.
13.5		generating, by the payment processor using a fraud probability engine and based on the push transaction historical data and the pull transaction historical data relating to the first set of payment credentials and to the second set of payment credentials, and based on a transaction value, a fraud probability value for the transaction from the first account to the merchant account, wherein the fraud probability value is an estimate of the probability of the transaction being fraudulent;
BRUESEWITZ at 0054 (“In-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206. . . . The values may include, but are not limited to, probabilities associated with the keys. A key is a structure used to group information from a transaction profile record. For instance, a key can represent . . .[an] amount, or status fields within a transaction.”); BRUESEWITZ at 0055 (“Hybrid model 210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction). The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources.”).
13.6.1		determining, based on the fraud probability value, that the transaction has a high probability of being fraudulent;
BRUESEWITZ at [0051] (disclosing the determining based on the risk indicators in the authorization messages that the transaction has a high probability of being fraudulent).
13.6.2		and declining the transaction.
BRUESEWITZ at [0049], [0051] (disclosing that the payment transaction is denied or the requested payment transaction is canceled based on the “the risk reason or condition code, or even the risk score.”). 
	However, BRUESEWITZ does not disclose: 
accessing, by the payment processor, at least one of a pull transaction database and a push transaction database comprising historical data indicating details of at least one of past pull payment transactions and past push payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials.  (i.e., BRUESEWITZ does not explicitly disclose these two databases in conjunction).
	REID discloses what BRUESEWITZ does not explicitly disclose and further:
13.4		accessing a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;;
REID at [5:38] (disclosing a single database containing both the pull and push  historical transaction, where the transaction data is stored in a history database to be accessed by the server computer.); REID at [5:16] (disclosing the transaction processing system performing the steps of the recited payment processor, and capable of both processing authorizations (pull) and settlement (push) transactions); REID at [6:46-59] (disclosing the historical database 130(b) as containing both the settlement push and the authorization pull transaction histories as processed and stored at an analogous server); REID at [7:25] (disclosing transaction data as including push transaction data including settlement “payment information,” and individual statistics on transaction history related to payment information); REID at [8:46] (disclosing the pull transaction data as “authorization” transaction data, and the push transaction data as “settlement” transaction data).
Claim Interpretation:  This limitation is interpreted in accordance with the analysis at claim 1.
	Where BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system; and REID discloses that the historical database involved includes push settlement and pull authorization transactions used to assign a risk rating to transactions between a first account and a merchant; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the historical database of BRUESEWITZ to include push settlement transactions, as in REID, to arrive at the invention of the present claims.  This is because the system accessing the database of BRUESEWITZ would perform the fraud determination to a predictable result, even when the database of BRUESEWITZ includes the push settlement transaction data of REID.  
	However, the combination of BRUESWITZ in view of REID does not explicitly disclose at (13.4) a pull transaction database and a push transaction database, where the pull transaction database and push transaction database are separate databases distinct from one and other, as depicted at Fig. 3. 
	NIDAMANURI discloses:
1..4		accessing, by the payment processor, a pull transaction database and a push transaction database, wherein the pull transaction database comprises pull transaction historical data indicating details of a plurality of past pull payment transactions between a plurality of cardholders and a plurality of merchants and comprises a flag associated with each fraudulent or disputed past pull payment transaction,  wherein the push transaction database comprises push transaction historical data indicating details of past push payment transactions between the plurality of cardholders and their payment card providers, and wherein the pull transaction historical data is different from the push transaction historical data;
NIDAMANURI at 0055 (disclosing the fraud risk scoring server as part of the payment processing server computer, analogous to the present claim, where the risk score is determined using both first and second databases containing “transaction histories, and fraud risk scores”).
	Where BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system; where REID discloses that the historical database involved includes push settlement and pull authorization transactions used to assign a risk rating to transactions between a first account and a merchant; and where NIDAMANURI discloses a fraud risk server at a payment processor with fraud risk engines coupled to first and second databases containing transaction histories and fraud risk scores; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the database of BRUESEWITZ with pull transaction data, and the database of REID with a push and pull transaction data, to be stored in first and second databases at the payment processing server, as in NIDAMANURI, to arrive at the invention of the present claims.  This is because whether the push and pull transaction data is stored in the same or separate databases does not alter function of the fraud determination in BRUESEWITZ such that the modified server performs to a predictable result.  
	Therefore independent claim 13 is rendered obvious by BRUESEWITZ, in view of REID, and further in view of NIDAMANURI.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAYAK US 20210357885 A1 
[0139] The payment processing network (430) may also include an identifying component (468) for identifying a second set of data elements associated with the transaction response message. The payment processing network (430) may for example query the database (450) in which the second set of data elements may be associated with the second entity identifier. In some embodiments, the identifying component (468) may also include a storing component (470) for storing the transaction request message, or some derivative or record of it (including the first set of data elements), in the database (450) in association with, for example, the second entity identifier. It is also anticipated that in some embodiments, the identifying component (468) may permit the issuing server computer (410) to identify the second set of data elements, for example, by querying the database (450) in which the second set of data elements may be associated with the second entity identifier.
ZOU US 20090177709 A1 
[0009] Returning now to FIG. 1, we observe that a transaction manager 130 communicates with a database instance 102 and a database instance 112 through a resource manager 101 and a resource manager 111 respectively over a network 140. One skilled in the art will appreciate that resource manager 101 and database instance 102 may be physically part of one complete computer system including its own CPU and memory in addition to the long-term storage that may be more particularly associated with database instance 102. The same may be true for resource manager 111 and database instance 112. [0010] As depicted in FIG. 1, each of the resource managers maintains a transaction journal that reflects previous transactions that have been proposed by transaction manager 130 and that have been committed to by the respective resource managers and databases and the time associated with the transaction. One skilled in the art will appreciate that such transaction journals may also include information about transactions that have not been committed to or that have been rolled back. In addition, one skilled in the art will appreciate that the transactions and the time associated with the transactions may not be completely identical as implemented in each database instance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685